Name: Commission Regulation (EEC) No 2151/80 of 18 July 1980 amending Regulation (EEC) No 496/70 as regards inspection certificates relating to the quality of fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 8 . 80 No L 210/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2151/80 of 18 July 1980 * amending Regulation (EEC) No 496/70 as regards inspection certificates relating to the quality of fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ] ), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 496/70 (3) provided for the issue of an inspection certificate attesting that the products to which the said certificate relates have been inspected and deemed to be in conformity with quality standards ; whereas a speci ­ men of the certificate appears in Annex II to that Regulation ; Whereas the specimen certificate should be amended in order to take account of the specimen approved by the international Council of the Organization for Economic Cooperation and Development ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit , and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 496/70 is hereby amended as follows : 1 . The following subparagraph is added to Article 4 (1) : The inspection authorities may continue to use until 31 December 1981 the inspection certificate applicable prior to 1 January 1981 .' 2 . Annex II is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1980. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 140, 5 . 6 . 1980, p. 24. (3 OJ No L 62, 18 . 3 . 1970, p. 11 . ANNEX ANNEX II 1 . Consignor CERTIFICATE OF INSPECTION \ \ C. E. No - This certificate is for the exclusive use of the inspection agencies 2 . Packer identified on the packing ( if different from the consignor) 3 . Inspection department 4. Country of origin p ) 5 . Country of destination 6. Means of transport 7 . Space reserved for national provisions (2 ) 8 . Packages Number (and type (2 )) 9 . Nature of the product (variety if the standard so requires) 10 . Quality Class 11 . Total weight in kg Gross/net (3 ) 12 . The abovementioned inspection agency hereby certifies, on the basis of samples taken , that the goods mentioned above satisfied at the time of the inspection the quality standards in force . Customs office of dispatch (2 ) : Place and date of issue Period of validity (4) : days Inspector (name in block letters) Signature : Stamps of the inspecting agency 13. Remarks (') Where the product is re-exported, state its origin after the nature of the product. ( 2 ) Optional . (3 ) Delete word which does not apply. (4 ) Valid as far as point of exit from the consigning country ( including the day of inspection ).'